Title: To George Washington from William Pearce, 4 June 1794
From: Pearce, William
To: Washington, George


               
                  Sir
                  Alexandria June 4th 1794
               
               In reading your letter that I Recevd this Evening I find you have advised me to take good security for the flour—I did Intend to mention to you that he has Given me Alexander Smyth as one of the Indorsers and Jams Duglass for the other and I am Told by Doctor Craik and Several others that the Security is good. I am Sir with the greatest respect You[r] Huml. Servt
               
                  William Pearce
               
               
               
                  P.S. I am not sure wheathr I mentiond this In my Letter of the 27th.
               
            